Title: To James Madison from Sylvanus Bourne, 8 February 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 8 February 1806, Amsterdam. “By the Delaware Capt Ferrier & the Orion Capt Johnson both for Newyork—I lately transmitted you duplicates of the Leyden Gazettes bound in the form of a Book for the last year & I hope they may arrive in safety.
                    “It is with much regret I have to acquaint you that the present season has been peculiarly disastrous to the American Navigation in these seas.
                    “The Ships Amity from New york & Liberty from Phila the Warren from Newyork—the Elisabeth from Boston & the Roebuck from Phila & the St Andrew from Charleston have been wrecked on the Coast within two months past & most of them totally lost with their Cargoes & in the Case of the Amity the whole Crew unhappily perished.
                    “In the political World no material events have occurred since the date of my last except that of the late decease of Mr Pitt in England—with some this event seems to inspire the hope of a speedy peace—I however do not see in what way it is to be brought about considering the relative position of G B & France at this moment. France rendered more formidable than ever by the issue of the late Campaign will feel herself authorised as it were to prescribe the conditions of a peace to England & the new ministry however forned [sic] will not I think consent to sign the death warrant of their Country—the conflict between these two powers will therefore most probably continue till some Decisive event on one or the other side shall compell the opposite party to terms.
                    “I am happy to observe by some late communications of the President to Congress that the apprehensions of a rupture on our frontiers with the Spaniards

were much less than before. I hope we may able to stear clear of both Scylla & Charybois & that our national Bark may continu⟨e⟩ to navigate in peace to the Haven of the highes⟨t⟩ prosperity.”
                